         Case 1:20-cr-00188-JSR Document 92 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   20-CR-00188 (JSR)
             -against-

HAMID AKHAVAN,

                    Defendant.


          NOTICE OF FILING OF LETTER IN OPPOSITION TO REMAND
                           RECOMMENDATION

             PLEASE TAKE NOTICE that the attached is a letter to Hon. Jed R. Rakoff from

Christopher Tayback dated September 2, 2020 in Opposition to Violation Memorandum and

Remand Recommendation re: Defendant Akhavan.

DATED:     September 2, 2020

                                             QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP




                                             By:



                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017-2543
                                             (213) 443-3000
                                             Attorneys for Defendant,
                                             Hamid Akhavan
